                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10     FS MEDICAL SUPPLIES, LLC,
                                                                                        Case No. 21-cv-03017-NC
                                  11                   Plaintiff,
                                                                                        ORDER TO SHOW CAUSE WHY
                                                v.
Northern District of California




                                  12                                                    CASE SHOULD NOT BE
 United States District Court




                                                                                        REMANDED
                                  13     TANNERGAP, INC., and others,
                                                                                        Re: ECF 1
                                  14                   Defendants.
                                  15
                                  16
                                              Defendants TannerGap, Inc. and Tanner Pharma UK Limited removed this case
                                  17
                                       from Santa Clara County Superior Court on April 26, 2021. ECF 1. In their removal
                                  18
                                       notice, Defendants allege that removal is proper based on diversity jurisdiction, under 28
                                  19
                                       U.S.C. § 1332. ECF 1 at 4-5. However, in reaching this conclusion, Defendants
                                  20
                                       incorrectly applied the corporation citizenship test to Plaintiff FS Medical Supplies, LLC
                                  21
                                       and Defendant Tanner Pharma UK Limited. Id. LLCs and foreign limited companies are
                                  22
                                       treated like partnerships for the purposes of diversity jurisdiction. See Johnson v.
                                  23
                                       Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); see also Kennedy v.
                                  24
                                       Sphere Drake Ins. P.L.C. No. 4 A/C, No. 00-36045, 2002 U.S. App. LEXIS 6054, at *7
                                  25
                                       (9th Cir. Apr. 2, 2002) (finding that the failure to allege the citizenship of each member of
                                  26
                                       the foreign limited companies precludes the court from establishing jurisdiction). As such,
                                  27
                                       Defendants should have listed the citizenship of all members of FS Medical Supplies and
                                  28
                                  1    all members of Tanner Pharma and then evaluated diversity. See 15A Moore’s Federal
                                  2    Practice - Civil § 102.57 (2020).
                                  3           Accordingly, the Court ORDERS Defendants to show cause in writing why this
                                  4    case should not be remanded by May 17, 2021. The Court also ORDERS all parties to
                                  5    consent or decline the jurisdiction of a magistrate judge by May 24, 2021. ECF 3.
                                  6           IT IS SO ORDERED.
                                  7
                                  8    Dated: May 3, 2021                      _____________________________________
                                                                                     NATHANAEL M. COUSINS
                                  9                                                  United States Magistrate Judge
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   2
